     Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 1 of 7




MANN, WYATT & RICE, LLC
201 E. 1st Avenue
P.O. Box 1202
Hutchinson, KS 67504-1202
(620) 662-2400
(620) 662-2443 (Fax)

                    IN THE TWENTY NINTH JUDICIAL DISTRICT
                 DISTRICT COURT, WYANDOTTE COUNTY, KANSAS
                              CIVIL DEPARTMENT

SYDNEY MEINERT,                     )
                                    )
              Plaintiff,            )
                                    )
v.                                  )                Case No. 20-CV-__________
                                    )
AUTO-OWNERS (MUTUAL)                )
INSURANCE COMPANY,                  )
                                    )
              Defendant.            )
____________________________________)
Pursuant to K.S.A. Chapter 60.

                                           PETITION

       In support of this Petition, Plaintiff Sydney Meinert alleges and states as follows:

       1.     Plaintiff Sydney Meinert (“Plaintiff”) is a resident and citizen of the state of

Kansas. She resides in Leavenworth, Wyandotte County, Kansas.

       2.     Defendant Auto-Owners (Mutual) Insurance Company (“Auto-Owners”) is an

insurance company that conducts business in the state of Kansas. Under K.S.A. § 40-218 and

K.S.A. § 60-304(g), Auto-Owners may be served with process through Ken Selzer, CPA, the

Commissioner of Insurance for the state of Kansas at 420 SW 9th Street, Topeka, KS 66612,

along with a service fee of $25.00. Auto-Owners has 40 days to answer this Petition.

       3.     The Court has personal jurisdiction over Plaintiff since she has submitted herself

to such by filing suit in Wyandotte County.
                                                                                          EXHIBIT
                                                                                                     exhibitsticker.com




                                                 1
                                                                                                 1
      Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 2 of 7




       4.      This Court has personal jurisdiction over Auto-Owners under K.S.A. § 40-218

and K.S.A. §60-308(b)(A), (D), (E), (G), (K), and (L), and venue is proper in this Court under

K.S.A. § 60-604(2).

       5.      This Court has subject matter jurisdiction over the cause of action.

       6.      Thomas Urban (“Urban”) purchased an insurance policy from Auto-Owners

(Policy Number 51-408-099-01 – referred to in this Petition as the “Auto-Owners Policy”),

which provided underinsured motorist (“UIM”) coverage for Plaintiff if she were to sustain an

injury in connection with the ownership, maintenance, or use of any motor vehicle. Urban is the

natural grandfather of Plaintiff. At the time of the accident that is the subject of this lawsuit,

Plaintiff was driving Urban’s vehicle with permissive use. Urban’s vehicle was covered by the

Auto-Owners Policy.

       7.      At all relevant times to this Petition, the Auto-Owners Policy was in effect.

       8.      At about 9:21 p.m. on August 2, 2018, Plaintiff was traveling northbound on K-7

Highway in Kansas City, Wyandotte County, Kansas.

       9.      At about the same time, William Duncan (“Duncan”) was also driving northbound

on K-7 Highway in Kansas City, Wyandotte County, Kansas.

       10.     Plaintiff was traveling in the left lane of K-7 and had to slow down due to traffic

in front of her. The right lane of K-7 was closed on the particular stretch of road involved.

       11.     Duncan was traveling in the right lane of K-7, but had to merge to the left lane

due to the right lane being closed. Duncan was traveling directly behind Plaintiff, but failed to

realize she was slowing down. As a result, Duncan suddenly, violently, and unexpectedly rear-

ended Plaintiff.




                                                   2
      Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 3 of 7




        12.     Duncan was negligent and 100% at fault for the collision with respect to the

following actions and/or inactions:

                a. Failing to maintain a proper lookout;

                b. Failing to use reasonable and ordinary care to keep his vehicle under proper
                   control;

                c. Failing to either slow or stop his vehicle to avoid an accident; and/or

                d. Rear-ending Plaintiff’s vehicle.

        13.     As a result of the accident, Plaintiff suffered severe bodily injury causing

significant ongoing pain, physical limitation, and requiring future medical treatment to address

her injuries.

        14.     Since the collision, Plaintiff has had a limited ability to perform day-to-day

activities.

        15.     As a result of Duncan’s negligence, Plaintiff has incurred medical bills and will

need future medical care and services to address her injuries and disabilities.

        16.     Plaintiff made a claim against Duncan for his negligence causing the accident and

Plaintiff’s subsequent injuries.

        17.     Duncan’s motor vehicle insurance company (State Farm Mutual Automobile

Insurance Company) offered to pay Plaintiff the per accident policy limits ($50,000.00) under its

liability policy.

        18.     After receiving the policy limits offer from Duncan’s insurance carrier, Plaintiff

gave the requisite notice under K.S.A. § 40-284(f) to Auto-Owners advising it of its right to

substitute payment. Plaintiff simultaneously made a claim for underinsured motorist benefits

under the Auto-Owners Policy. This notice was given August 4, 2020.




                                                  3
      Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 4 of 7




        19.     Despite having ample time to review the claim and review the medical records

provided, Auto-Owners has failed, neglected, and/or refused, without just cause, to pay the full

amount of UIM benefits due and owed under the Auto-Owners Policy.

        20.     Auto-Owners’ failure to pay Plaintiff the benefits due under the Auto-Owners

Policy without just cause or excuse entitles Plaintiff to attorneys’ fees under K.S.A. § 40-256.

        21.     For the above reasons, Plaintiff Sydney Meinert prays for judgment in this action

in her favor and against Defendant Auto-Owners in an amount in excess of $75,000.00, for

enforcement of the Auto-Owners Policy, for additional incidental and consequential damages

that Plaintiff may have or will incur, for fines and penalties pursuant to K.S.A. § 40-401 et seq.,

for pre- and post-judgment interest at the statutory rate until paid in full, for attorney fees, for

costs of this action, and for whatever other relief this Court deems just and proper.

        22.     In accordance with applicable Kansas law, Plaintiff Sydney Meinert respectfully

demands a trial by a jury of 12 persons of all issues raised in her Petition.

                                                Respectfully submitted,

                                                 /s Mike Wyatt
                                                Michael J. Wyatt        (#23260)
                                                Samuel B. Schulte       (#27344)
                                                MANN, WYATT & RICE, LLC
                                                201 E. 1st Avenue
                                                Hutchinson, KS 67501
                                                (620) 662-2400
                                                (620) 662-2443 (Fax)
                                                mwyatt@mannwyattrice.com
                                                sschulte@mannwyattrice.com
                                                Attorneys for Plaintiff Sydney Meinert




                                                   4
Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 5 of 7
Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 6 of 7
Case 2:20-cv-02604-EFM-ADM Document 1-1 Filed 12/01/20 Page 7 of 7
